DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt (US 7,548,155) in view of Zhan (CN 105983803 – translation included).
Schutt discloses:
▪ Regarding claim 14: 
a fifth wheel (20) configured to couple to a kingpin of a towed trailer, wherein vibrations are generated when the fifth wheel couples to the kingpin (32); 
a sensor (164 senses the frequency of oscillations; see col. 7, ln. 61-64) in operative association with the fifth wheel and configured to sense the vibrations and generate vibration data; 
a controller (col. 5, ln. 1-6) configured to receive the vibration data and process the vibration data to detect a presence or an absence of a predetermined vibration component that occurs when the fifth wheel properly couples to the kingpin (see col. 5, ln. 14-20); and 
an indicator (34) configured to indicate proper coupling of the fifth wheel to the kingpin when the predetermined vibration component is present.
▪ Regarding claims 15 and 17: 
The indicator indicates improper coupling of the fifth wheel to the kingpin when the predetermined vibration component is absent (col. 8 ln. 33-38 provides for comparing the amplitude of the signal to determine position.  The output signal would be sent to the display panel indicating improper coupling 36 when a predetermined signal is not present).
While the sensor of Schutt detects oscillations, the reference does not directly provide for detecting vibrations.
Zhan teaches a device which uses an induction sensor to measure position (akin to the Schutt device), the position is determined by vibrations detected by the sensor (see pg. 3 of translation, 3rd paragraph – providing for change in the oscillator of an inductive sensor resulting from vibration).
Based on the teaching of Zhan, it would have been obvious to a person  having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an alternate output capable of discerning position with the same sensor type.
▪ The office takes the position that the modified  Schutt device, which reads on claim 14, 15 and 17, would result in all of the method steps of claims 1-3 having been performed.

Claims 4-6, 12, 16, 18-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt in view of Zhan and Zhang (US 2019/0071123).
Schutt discloses as discussed above, but does not directly disclose the use of spectral analysis.
Zhang teaches the use of spectral analysis to process signal data (see ¶ 0011, providing for Fourier Transform analysis).  ¶ 0012 provides for identifying a frequency that best matches a predetermined frequency.
Zhang also teaches using an accelerometer (49 - ¶ 0036) to measure position.
Based on the teaching of Zhang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of spectral analysis into the modified Schutt device in order to reduce the noise in the signal.
▪ The office takes the position that the modified Schutt device, which reads on claims 18-20 and 25, would result in all of the method steps of claims 4-6 and 12 having been performed.

Allowable Subject Matter
As previously indicated, claims 7-11, 13, 21-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered:
The §112 rejection of claim 13 has been addressed in the response and; therefore, is withdrawn by the Examiner.
Regarding the §103 rejections, the arguments are not persuasive.  The use of the word vortex in the translation is not sufficient to bring the clarity and accuracy of the entire translation into question.  The translated description provided by the Examiner is sufficient for one of ordinary skill in the art to understand that the inductive sensor of Zhan senses vibration.  Additionally, the translation provided by the Applicant (from espace.net) uses the term ‘oscillation’ in place of vibration.  Merriam Webster defines vibrate as ‘to move to and fro from side to side: OSCILLATE’.  Accordingly, even if the translation referenced by Applicant is used alone, the translated reference provides adequate detail to read on the claimed invention, in combination with base reference Schutt.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the sensor does not sense external vibrations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 provides for sensing vibrations and generating vibration data.  An inductive sensor that senses and generates data based on vibrations from an oscillator reads on these claimed elements. The vibration data is changed based on the proximity of the object to the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
November 18, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611